DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-13, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. (“Walsh”) (U.S. Patent Application Publication Number 2021/0149468) and Nge et al. (“Nge”) (U.S. Patent Application Publication Number 2016/0226283).
Regarding Claims 1, 8, and 13, Walsh discloses an electronic device comprising:
a central processing unit (CPU); and
a memory that stores a program which, when executed by the CPU, causes the electronic device to function as:
a power receiving unit that receives power from a power supply apparatus via a first terminal (Figure 1, item 101, paragraph 0058);
a communication control unit that communicates with the power supply apparatus via a second terminal (Figure 1, item 170) to receive information about power supply capability of the power supply apparatus (Figure 1, item 160, paragraph 0058; i.e., terminals 101 and 170, which may be a part of the same USB connector, may receive power supply capability information from a connected USB-C device),
wherein the communication control unit transmits a request of power supply to the power supply apparatus via the second terminal in accordance with the information about the power supply capability (paragraph 0080);
a power control unit that performs a process for limiting power which is to be received from the power supply apparatus to a predetermined power lower than the requested power or less in accordance with a reception of information about the power supply capability of the power supply apparatus by the communication unit (Figure 1, items 111 and 150, paragraphs 0041 and 0044; i.e., the load switches and voltage converter may limit the amount of power received at first terminal 101),
wherein the power receiving unit receives the predetermined power from the power supply apparatus via the first terminal in a case where the process for limiting power is performed (paragraph 0043; i.e., the load switches may initially receive a smaller amount than requested [e.g., 1 A], and then gradually increase to the full requested current [e.g., 5 A]),
wherein the power control unit performs a process for cancelling the limiting of the power to be received from the power supply apparatus to receive the requested power from the power supply apparatus by changing the current to be obtained from the power supply apparatus via the first terminal from the predetermined value to a value corresponding to the requested power (paragraphs 0041 and 0043; i.e., in order to avoid an in-rush of electrical current at the initial connection, a first load switch 111 may limit the amount of electrical current that is inputted; subsequently, once a safe amount of electrical current can be received at the power port 101, the load switch 111 gradually allows for the incoming electrical current to be increased [the power limiting is “cancelled”] to the originally-requested amount [see paragraph 0080]), and
wherein the power receiving unit receives the requested power higher than the predetermined power from the power supply apparatus via the first terminal in a case where the process for cancelling the limiting of the power is performed (paragraph 0043; i.e., an example of a “predetermined power lower than the requested power” may be 1 A; eventually, the load switch will allow the full 5 A to be input to the power receiving unit).
Walsh does not expressly disclose setting a current to be obtained from the power supply apparatus via the first terminal to a predetermined value.
In the same field of endeavor (e.g., power supply techniques), Nge teaches setting a current to be obtained from the power supply apparatus (Figure 5, item 300) via the first terminal to a predetermined value (Figure 5, item 450, paragraphs 0048-0049).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Nge’s teachings of power supply techniques with the teachings of Walsh, for the purpose of saving power in the computer system and further to prevent damage to the electronic device (e.g., by preventing an overcurrent condition).

Regarding Claims 2 and 9, Walsh discloses wherein the predetermined current obtained from the power supply apparatus via the first terminal is limited based on a voltage requested to the power supply apparatus by the request in a case where the process for limiting power is performed (paragraph 0041; i.e., the connected device may limit the current provided).

Regarding Claim 3 and 10, Walsh discloses wherein the current obtained from the power supply apparatus via the first terminal is limited based on a voltage requested to the power supply apparatus by the request in a case where the process for cancelling the limiting of the power is performed (paragraph 0041; i.e., the specifications of the power port may limit how much current is supplied from the connected device).

Regarding Claims 4 and 11, Walsh discloses wherein the predetermined power is 2.5 W (paragraph 0041; i.e., the received power may any value less than 100 W).

Regarding Claims 7 and 12, Walsh discloses wherein the first terminal is a VBUS terminal, and the second terminal is a CC (configuration channel) terminal (paragraph 0060).

Regarding Claims 18 and 20, Walsh discloses wherein the power control unit performs the process for limiting such that the current to be obtained from the power supply apparatus is set to the predetermined value before the transmission of the request of the power supply to the power supply apparatus by the communication control unit (paragraphs 0041 and 0043).

Regarding Claims 19 and 21, Walsh discloses wherein the power supply apparatus changes a voltage supplied to the power receiving unit from a predetermined voltage to a voltage corresponding to the requested power in accordance with the request of the power supply from the communication control unit, and the power control unit performs the process for cancelling in accordance with a notice of a completion of changing the voltage supplied to the power receiving unit to the voltage corresponding to the requested power received by the communication control unit (paragraph 0043).

Response to Arguments
Applicant's arguments filed 8/19/22 have been fully considered but they are not persuasive.
Regarding Claim 1, Applicant argues “[i]n Walsh, power is not input from a power port 101 when the load switch 111 is in an isolation state.” Response, page 10. Although the amendments to the claims appeared to overcome the current rejection in the interview of 8/15/22, upon further consideration it has been determined that Walsh does in fact disclose the argued features. Walsh states “[t]he soft-start of the load switches means that the current allowed to pass through each load switch is gradually increased to reduce the risk of damage to other components on the SoM 100 that are receiving power from the load switches due to inrush current.” Walsh, paragraph 0043. The amount of current received is typically between 0 and 5 amps. See id. at paragraph 0041. In other words, the load switches may initially receive a smaller amount than requested (e.g., 1 A), and then gradually increase to the full requested amount (e.g., 5 A). Thus, Walsh discloses “wherein the power receiving unit receives the predetermined power [e.g., 1 A] from the power supply apparatus via the first terminal in a case where the process for limited power is performed [e.g., the soft-start mode is enabled]”, as claimed. 
Regarding Claim 1, Applicant argues “[i]n Walsh, when the process for cancelling the limiting of the power is performed, power higher than the predetermined power, which has been limited, is not received.” Response, page 10. The examiner disagrees. As stated in the preceding paragraph, Walsh discloses that the current received at the power receiving unit is gradually increased (e.g., from 0 A to 5 A). An example of a “predetermined power lower than the requested power” may therefore be 1 A. Eventually, the load switch will allow the full 5 A to be input to the power receiving unit. 5 amps is “higher than the predetermined power” (1 amp). Accordingly, it can be seen that Walsh does in fact disclose the argued feature.
Therefore, the claims stand as previously rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495.  The examiner can normally be reached on Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2186